803 F.2d 1180Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph Francis ALEXANDER, Jr., Plaintiff-Appellant,v.Commissioner of Correction;  Warden, Maryland Penitentiary;Ernestine Williams, Records Department Supervisor,Maryland Penitentiary, Defendants-Appellees.
No. 86-6611.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 28, 1986.Decided Oct. 21, 1986.

Ralph Francis Alexander, appellant pro se.
David Yuan Li, Stephen Howard Sachs, Office of the Attorney General, for appellees.
D.Md.
AFFIRMED.
Before HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ralph Alexander, a Maryland inmate, alleges in this 42 U.S.C. Sec. 1983 suit that he was deprived of good conduct time (GCT) without due process.  Alexander alleges the warden and the commissioner of corrections violated his due process rights when they affirmed numerous deprivations of GCT without providing additional reasoning.  Alexander, due to his participation in numerous institutional infractions, has lost 693 hours of GCT.


2
To satisfy due process before good conduct time may be taken, prison officials must afford prisoners advance written notice of the charges, written findings and the right to call witnesses.  Wolff v. McDonnell, 418 U.S. 539 (1974).  Alexander was provided with these safeguards.  A warden affirming the decision of a hearing officer on the same reason need not go through the motions of repeating the justification for the decision.  We therefore affirm the judgment of the district court accepting the magistrate's recommendations.*   Because the dispositive issues have recently been authoritatively decided, we dispense with oral argument.


3
AFFIRMED.



*
 The district court incorrectly stated that no timely objections to the magistrate's recommendation had been filed.  As the district court nevertheless conducted de novo review and as the arguments made in Anderson's objections are without merit, we find the district court's mistaken reference to the lack of timely objections to be harmless